Exhibit 10.1

Execution Version

WAIVER AND AMENDMENT AGREEMENT

This WAIVER AND AMENDMENT AGREEMENT (this “Agreement”) is made as of August 26,
2015 (the “Waiver/Amendment Effective Date”), by and among (a) Allied Nevada
Gold Corp., a Delaware corporation (“ANV”), and its undersigned direct and
indirect subsidiaries (together with ANV, the “Debtors”), (b) the Requisite
Consenting Noteholders (as defined in the Amended RSA (as defined below)), and
(c) the Requisite Secured Lenders (as defined in the Amended RSA). Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such
terms in the Amended RSA.

PRELIMINARY STATEMENTS:

WHEREAS, on July 23, 2015, the Debtors entered into that certain Amended and
Restated Restructuring Support Agreement (the “Amended RSA”) with the entities
party thereto as “Creditor Parties” thereunder, which amended and restated in
its entirety that certain Restructuring Support Agreement, dated as of March 10,
2015, pursuant to which the Debtors and such Creditor Parties agreed to
implement a restructuring and reorganization as set forth in the Modified Plan;

WHEREAS, the Debtors, the Ad Hoc Group of Senior Unsecured Noteholders (the “Ad
Hoc Group”), and the Official Committee of Unsecured Creditors (the “Creditors
Committee”) have reached an agreement in principle as to certain modifications
to the Modified Plan, as set forth in greater detail in the Notice of Agreements
in Principle with Official Committee of Unsecured Creditors and Official
Committee Of Equity Security Holders [Docket No. 864] (the “Notice”);

WHEREAS the Debtors, the Ad Hoc Group, and the Official Committee of Equity
Security Holders (the “Equity Committee”) have reached an agreement in principle
as to certain modifications to the Modified Plan (together with the agreements
in principle reached with the Creditors Committee, the “Agreements in
Principle”), as set forth in greater detail in the Notice;

WHEREAS, as a result of the Agreements in Principle, the Parties have agreed to
modify the Restructuring Transaction as set forth herein;

WHEREAS, the Debtors have requested that the Requisite Consenting Noteholders
and the Requisite Secured Lenders grant certain waivers and consents under the
Amended RSA and amend the Amended RSA in certain respects, all as set forth
herein; and

WHEREAS, the Requisite Consenting Noteholders and the Requisite Secured Lenders
are willing to grant such consents and waivers, and to amend the Amended RSA, on
the terms, subject to the conditions and in reliance on the representations and
warranties set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and

 

-1-



--------------------------------------------------------------------------------

sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Amendments to the Amended RSA.

(a) Effective as of the Waiver/Amendment Effective Date, Exhibit A to the
Amended RSA is hereby amended and replaced with Exhibit A attached hereto and,
for the avoidance of doubt, Exhibit A attached hereto shall constitute the
Modified Plan under the Amended RSA.

(b) Effective as of the Waiver/Amendment Effective Date, Section 2(m) of the
Amended RSA is amended and restated in its entirety to read as follows:

““Disclosure Statement” means the disclosure statement for the Modified Plan
that is prepared and distributed in accordance with, among other things,
sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and other
applicable law, and all exhibits, schedules, supplements, modifications and
amendments thereto, all of which shall be materially consistent with this
Agreement and otherwise in form and substance reasonably acceptable to the
Debtors, the Requisite Consenting Noteholders and the Requisite Secured Lenders;
provided, however, that any provisions therein that are, or that relate to,
(i) the Reorganized Debtors’ organizational matters (including any certificates
of formation, articles of incorporation, bylaws, limited liability company
agreements, partnership agreements, stockholders’ agreements, registration
rights agreements, investor rights agreements, other organizational documents,
and any other comparable documents or agreements), (ii) the Reorganized Debtors’
corporate governance matters (including matters related to boards of directors
and comparable governing bodies and appointment rights, indemnification and
fiduciary duties, and procedural matters with respect thereto), (iii) the New
Common Stock, the New Warrants or any other equity or rights convertible into
equity of the Reorganized Debtors, (iv) the Schedule of Assumed Executory
Contracts and Unexpired Leases, (v) employment agreements, employee benefit
plans, compensation arrangements, severance arrangements and any other
agreement, plan, arrangement, program, policy or other arrangement relating to
employment-related matters, and/or (vi) any other matters, agreements, or
documents governing rights and obligations solely as between the Reorganized
Debtors and the holders of any Securities in any of the Reorganized Debtors (in
their capacity as such), in each case, unless (A) materially adverse to the
Secured Lenders or (B) related to (x) the Secured Lenders, the Credit Agreement,
the Swaps, the treatment of the ABL Claims or the Swap Claims, or the documents
listed in clause (viii) of the definition of “Restructuring Documents”; (y) any
documentation relating to the DIP Facility, the New First Lien Term Loan Credit
Facility, New Intercreditor Agreement, or the Exit Facility; or (z) any other
documentation relating to the use of cash collateral or any exit financing (such
matters, agreements and documents referred to in clauses (i)-(vi) above (unless
excluded by the foregoing clauses (A) and (B)), collectively, the “Excluded
Matters”), shall not be required to be reasonably acceptable to the Requisite
Secured Lenders.”

 

-2-



--------------------------------------------------------------------------------

(c) Effective as of the Waiver/Amendment Effective Date, Section 2(ff) of the
Amended RSA is amended and restated in its entirety to read as follows:

““Restructuring Documents” means all agreements, instruments, pleadings, orders
or other documents (including all exhibits, schedules, supplements, appendices,
annexes and attachments thereto) that are utilized to implement or effectuate,
or that otherwise relate to, this Agreement, the Modified Plan and/or the
Restructuring Transaction, including, but not limited to, (i) the Plan
Supplement, (ii) the Disclosure Statement and any motion seeking the approval
thereof, (iii) the Disclosure Statement Order, (iv) the Confirmation Order,
(v) the RSA Assumption Motion and the RSA Order, (vi) any “first day” motions
(the “First Day Motions”), (vii) the ballots, the motion to approve the form of
the ballots and the Solicitation, and the order of the Bankruptcy Court
approving the form of the ballots and the Solicitation, (viii) any documentation
relating to the DIP Facility, the New First Lien Term Loan Credit Facility, the
New Intercreditor Agreement, the New Second Lien Convertible Notes Definitive
Agreement, the New Warrant Agreement, the Exit Facility and the Exit Facility
Commitment Letter, and (ix) any documentation relating to the use of cash
collateral, distributions provided to the holders of any Claims and Interests,
any exit financing, organizational documents, shareholder-related agreements or
other related documents, each of which shall contain terms and conditions
materially consistent with this Agreement, the Restructuring Term Sheet and the
Modified Plan and shall otherwise be in form and substance acceptable to the
Debtors, the Requisite Consenting Noteholders, the Requisite Exit Facility
Lenders and, as and to the extent required pursuant to this Agreement, the
Requisite Secured Lenders.”

(d) Effective as of the Waiver/Amendment Effective Date, Section 4(a)(iv)(A) of
the Amended RSA is amended and restated in its entirety to read as follows:

“file the Modified Plan, the Disclosure Statement, and the proposed order for
approval of the Disclosure Statement and associated Solicitation procedures no
later than 1 calendar day after the Waiver/Amendment Effective Date.”

2. Waiver of Creditor Party Termination Events. Effective as of the
Waiver/Amendment Effective Date, the Requisite Consenting Noteholders and the
Requisite Secured Lenders grant all waivers and consents that may be necessary
or required under the Amended RSA to waive the Creditor Party Termination Events
arising under Sections 5(a)(i), 5(a)(ii), 5(a)(xi) and 5(a)(xii) of the Amended
RSA as a result of (a) with respect to Section 5(a)(i), the breach in any
material respect (without giving effect to any “materiality” qualifiers therein)
by the Debtors of any of their covenants, obligations, representations or
warranties contained in the Amended RSA (other than covenants set forth in
Section 4(a)(iv) therein), (b) with respect to Section 5(a)(ii), the Debtors’
failure to satisfy any of the covenants set forth in Section 4(a)(iv)(A) of the
Amended RSA, as it relates to the Modified Plan, the Disclosure Statement, and
the proposed order for approval of the Disclosure Statement and associated
Solicitation procedures, (c) with respect to Section 5(a)(xi), the Debtors’
withdrawal of the Modified Plan or public announcement of their intention to
withdraw the Modified Plan or to pursue an Alternative Transaction, and (d) with
respect to Section 5(a)(xii), the waiver, amendment or modification of the
Modified Plan or any of the other Restructuring Documents, in each case of the
foregoing (a), (b), (c) and (d), solely with respect to the amendments to the
Amended RSA, the Modified Plan and the Disclosure Statement granted pursuant to
Section 1 of this Agreement.

 

-3-



--------------------------------------------------------------------------------

3. Waiver of Debtor Termination Event. Effective as of the Waiver/Amendment
Effective Date, the Debtors grant all waivers and consents that may be necessary
or required under the Amended RSA to waive the Debtor Termination Event arising
under Section 5(b)(i) of the Amended RSA as a result of the breach in any
material respect (without giving effect to any “materiality” qualifiers set
forth therein) by one or more Consenting Noteholders of any of their covenants,
obligations, representations or warranties contained in the Amended RSA such
that the non-breaching Consenting Noteholders own or control less than 66-2/3%
in principal amount of the Notes, solely with respect to the amendments to the
Amended RSA, the Modified Plan and the Disclosure Statement granted pursuant to
Section 1 of this Agreement.

4. Continued Effect of the Amended RSA. Except as expressly provided herein,
this Agreement shall not, by implication or otherwise, alter, modify, amend or
in any way affect any of the obligations or covenants contained in the Amended
RSA, all of which are ratified and confirmed in all respects by the parties
hereto and shall continue in full force and effect.

5. Effectiveness.

This Agreement shall become effective and binding upon:

(a) the Creditor Parties on the date when counterpart signature pages to this
Agreement have been executed and delivered by the Debtors and each of the
Consenting Noteholders and the Secured Lenders; provided, however, that
signature pages executed by the Creditor Parties shall be delivered to (i) other
Creditor Parties in a redacted form that removes the Creditor Parties’ holdings
of Claims and Interests, and (ii) the Debtors in an unredacted form; and

(b) the Debtors on the later of the date upon which the Bankruptcy Court enters
the Disclosure Statement Order and the RSA Order; provided, however, that the
Debtors shall execute and deliver to the Creditor Parties this Agreement
concurrently with the execution by the Creditor Parties.

With respect to any Creditor Party that becomes or has become a party to the
Amended RSA by executing and delivering a Joinder Agreement after the
Waiver/Amendment Effective Date, this Agreement shall become effective and
binding as to such Creditor Party at the time such Joinder Agreement is
delivered to the Debtors.

6. Entire Agreement. This Agreement, together with the Amended RSA, constitutes
the entire agreement of the parties hereto, and supersedes all other prior
negotiations, with respect to the subject matter hereof. Except as modified by
this Agreement, the Amended RSA shall continue in full force and effect. Each
reference to the Amended RSA hereafter made in any document, agreement,
instrument, notice or communication shall mean and be a reference to the Amended
RSA as modified hereby.

 

-4-



--------------------------------------------------------------------------------

7. Severability. If any provision of this Agreement, or the application of any
such provision to any Person or circumstance, shall be held invalid or
unenforceable in whole or in part, such invalidity or unenforceability shall
attach only to such provision or part thereof and the remaining part of such
provision hereof shall continue in full force and effect.

8. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to be one and the same agreement. Execution copies of this Agreement may
be delivered by facsimile or otherwise, which shall be deemed to be an original
for the purposes of this Section 8.

9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION.

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the Waiver/Amendment Effective Date.

 

Allied Nevada Gold Corp. By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   EVP & CFO Allied Nevada Gold Holdings LLC By:
 

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO Allied VGH Inc. By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO Allied VNC Inc. By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO ANG Central LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO



--------------------------------------------------------------------------------

ANG Cortez LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO ANG Eureka LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO ANG North LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO ANG Northeast LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO ANG Pony LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO



--------------------------------------------------------------------------------

Hasbrouck Production Company LLC By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO Hycroft Resources & Development, Inc. By:
 

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO Victory Exploration Inc. By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO Victory Gold Inc. By:  

/s/ Stephen M. Jones

Name:   Stephen M. Jones Title:   CFO



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER By:  

 

Name:  

 

Title:  

 

 

Notice Address:

 

 

 

Facsimile:  

 

Attention:  

 

 

Principal Amount of Note Claims: $         Principal Amount of Other Claims:
$         Equity Interests:  



--------------------------------------------------------------------------------

SECURED LENDER By:  

 

Name:  

 

Title:  

 

 

Notice Address:

 

 

 

Facsimile:  

 

Attention:  

 

 

Principal Amount of ABL Claims: $         Notional Amount of Swap Claims:
$         Equity Interests:  



--------------------------------------------------------------------------------

Exhibit A

For the Amended Joint Chapter 11 Plan of Reorganization, see Exhibit 99.1 to the
Nevada Gold Corp. Form 8-K for August 26, 2015.